DETAILED ACTION
This FINAL action is in response to Application No. 17/204,673 originally filed 03/17/2021. The amendment presented on 12/20/2021 which provides amendments to claims 1, 2, 3, 13, and 14 is hereby acknowledged. 
Currently Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that allowable subject has been indicated in this and in a previous action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention in the independent claims 1 and 13 recite “the sum of the first voltage range and the second voltage range” however this is not stated as a feature in the specification as originally filed. Summing the range of the first level shifter and second level shifter would be equal to zero (i.e. “(8 to 0) + (0 to -8)” ). Per the understanding of the disclosed invention The Office believe it may have been the intention of the Applicant to describe that the circuit output 14 outputs logic signals equivalent to the highest voltage and lowest voltages input to the level shifters. This is shown in Figure 4 as the outputs CS2 and CS2B are 8 and -8 respectively. The Office recommends clarifying the claim language to overcome this rejection.
	Further depending claims 2-12 and 14-20 are rejection under similar rationale.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. U.S. Patent Application Publication No. 2013/0300726 A1 hereinafter Son and further in view of Qin et al. U.S. Patent Application Publication No. 2013/0249617 A1 hereinafter Qin.

Consider Claim 1:
	Son discloses a source driver comprising: (Son, See Abstract.)
	a level shift circuit configured to output a second logic signal and a third logic signal by shifting a level of a first logic signal; and (Son, [0041], “A COG-form source driver integrated circuit includes a level shifter as illustrated in FIGS. 2 and 3 and a multiplexer 10 to switch outputs of buffers BL and BH as illustrated in FIG. 4.”)
	a multiplexer configured to transfer a first source signal or a second source signal to a first pad or a second pad in response to the second logic signal and the third logic signal, (Son, [0047], “FIG. 4 illustrates the multiplexer 10 for switching an odd signal OD outputted from the buffer BL and an even signal ED outputted from the buffer BH.”  [0048], “In the multiplexer 10, the transmission gate G1 is connected at an output terminal of the buffer BL, the transmission gate G2 is connected at an output terminal of the buffer BH, and the transmission gate G3 for equalizing and resetting the odd signal output line and the even signal output line is connected between output terminals of the transmission gates G1 and G2.”)
	wherein the level shift circuit comprises: a first level shifter configured to output a first input signal and a second input signal by shifting the level of the first logic signal; (Son, [0042], “The level shifter of FIG. 2 is configured to provide control signals 01 and 01b for complementarily driving a transmission gate G1 of the buffer BL and a transmission gate G2 of the buffer BH, which are included in the multiplexer 10 of FIG. 4.  The control signal 01 indicates a non-inverted signal, and the control signal 01b indicates an inverted signal.”)
	a second level shifter configured to output a third input signal and a fourth input signal by shifting the level of the first logic signal; and (Son, [0043], “The level shifter of FIG. 3 is configured to provide control signals 02 and 02b for resetting a transmission gate G3 to equalize an odd signal (OD) output line connected to the buffer BL and an even signal (ED) output line connected to the buffer BH in FIG. 4 at the initial stage of the power sequence.  The control signal 02 indicates a non-inverted signal, and the control signal 02b indicates an inverted signal.”)
	wherein the first level shifter operates in a first voltage range, the second level shifter operates in the second voltage range. (Song, [0047], “FIG. 4 illustrates the multiplexer 10 for switching an odd signal OD outputted from the buffer BL and an even signal ED outputted from the buffer BH.”)
	Son however does not appear to specify to further provide an output circuit configured to output the second logic signal in response to the second input signal and the fourth input signal and output the third logic signal in response to the first input signal and the third input signal, wherein the first level shifter operates in a first voltage range, the second level shifter operates in the second voltage range, and the sum of the first voltage range and the second voltage range is the voltage range of the second logic signal and the third logic signal.
	Qin however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to provide an output circuit configured to output the second logic signal in response to the second input signal and the fourth input signal and output the third logic signal in response to the first input signal and the third input signal, (Qin, [0023], “The two signals, after passing through a low-voltage logic control module 220, may generate a first input signal Pcon and a second input signal Ncon, which are used for the high-voltage level shill circuit portion 100, and a first complementary signal Pconb which is reversely complementary to the first input signal Pcon and a second complementary signal Nconb which is reversely complementary to the second input signal Ncon.  The above input signals go through a level shill module 10 (including the first level shift module 110 and the second level shift module 120, see FIG. 3 for details) of the level shift circuit, and then high-voltage signals netP and netN are generated, and a high-voltage signal Vout for outputting to the subsequent display assemblies is generated via a drive module 130.”)
	wherein the first level shifter operates in a first voltage range, the second level shifter operates in the second voltage range, and the sum of the first voltage range and the second voltage range is the voltage range of the second logic signal and the third logic signal. (Qin, [0024], [0023], “The above input signals go through a level shill module 10 (including the first level shift module 110 and the second level shift module 120, see FIG. 3 for details) of the level shift circuit, and then high-voltage signals netP and netN are generated, and a high-voltage signal Vout for outputting to the subsequent display assemblies is generated via a drive module 130.”)
	It therefore would have been obvious to provide an output circuit for operating in a range of the signals as this was a known technique in view of Qin and would have been utilized for the known purpose of prevent damages to the high-voltage, device due to the excessively high gate voltage, and thus the shift between the high and low levels in the channel is effectively realized. (Qin, [0037])

Consider Claim 2:
	Son in view of Qin discloses the source driver of claim 1, wherein the output circuit outputs the second and third logic signals each having a third voltage range comprising the first voltage range and the second voltage range by using pull-up elements operating in the first voltage range which is a swing range of the first source signal and pull-down elements operating in the second voltage range which is a swing range of the second source signal. ( Son [0047], Qin, [0025], “As shown in FIG. 3, a specific circuit diagram of the above level shift circuit of the present invention is shown.  As shown in the figure, the level shift circuit 100 comprises: a first level shift module 110; a first signal input terminal Pcon for providing a first input signal for the first level shift module 110; a first signal output terminal netP for providing output from the first level shift module 110; a second level shift module 120; a second signal input terminal Ncon for providing a second input signal for the second level shift module 120; a second signal output terminal netN for providing output from the second level shift module 120; a drive module 120 connected to the first signal output terminal netP and the second signal output terminal netN; and a drive signal output terminal Vout from the drive module 120.”)
Consider Claim 3:
	Son in view of Qin discloses the source driver of claim 2, wherein the output circuit operates in the third voltage range. (Qin, [0024], [0023], “The above input signals go through a level shill module 10 (including the first level shift module 110 and the second level shift module 120, see FIG. 3 for details) of the level shift circuit, and then high-voltage signals netP and netN are generated, and a high-voltage signal Vout for outputting to the subsequent display assemblies is generated via a drive module 130.”)
Consider Claim 4:
	Son in view of Qin discloses the source driver of claim 1, wherein the output circuit comprises: a first output circuit configured to output the second logic signal by pull-up or pull-down operating based on logic levels of the second input signal and the fourth input signal; and a second output circuit configured to output the third logic signal by pull-up or pull-down operating based on logic levels of the first input signal and the third input signal. ( Qin, [0025], “As shown in FIG. 3, a specific circuit diagram of the above level shift circuit of the present invention is shown.  As shown in the figure, the level shift circuit 100 comprises: a first level shift module 110; a first signal input terminal Pcon for providing a first input signal for the first level shift module 110; a first signal output terminal netP for providing output from the first level shift module 110; a second level shift module 120; a second signal input terminal Ncon for providing a second input signal for the second level shift module 120; a second signal output terminal netN for providing output from the second level shift module 120; a drive module 120 connected to the first signal output terminal netP and the second signal output terminal netN; and a drive signal output terminal Vout from the drive module 120.”)

Consider Claim 13:
	Son discloses a level shift circuit comprising: (Son, See Abstract.)
	a first level shifter configured to output a first input signal and a second input signal by shifting a level of a first logic signal; (Son, [0042], “The level shifter of FIG. 2 is configured to provide control signals 01 and 01b for complementarily driving a transmission gate G1 of the buffer BL and a transmission gate G2 of the buffer BH, which are included in the multiplexer 10 of FIG. 4.  The control signal 01 indicates a non-inverted signal, and the control signal 01b indicates an inverted signal.”)
	a second level shifter configured to output a third input signal and a fourth input signal by shifting the level of the first logic signal; and (Son, [0043], “The level shifter of FIG. 3 is configured to provide control signals 02 and 02b for resetting a transmission gate G3 to equalize an odd signal (OD) output line connected to the buffer BL and an even signal (ED) output line connected to the buffer BH in FIG. 4 at the initial stage of the power sequence.  The control signal 02 indicates a non-inverted signal, and the control signal 02b indicates an inverted signal.”)
	wherein the first level shifter operates in a first voltage range, the second level shifter operates in the second voltage range. (Song, [0047], “FIG. 4 illustrates the multiplexer 10 for switching an odd signal OD outputted from the buffer BL and an even signal ED outputted from the buffer BH.”)
	Son however does not appear to specify to further provide an output circuit configured to output a second logic signal in response to the second input signal and the fourth input signal and output a third logic signal in response to the first input signal and the third input signal, wherein the output circuit outputs the second and third logic 
	Qin however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to provide an output circuit configured to output a second logic signal in response to the second input signal and the fourth input signal and output a third logic signal in response to the first input signal and the third input signal, wherein the output circuit outputs the second and third logic signals each having a third voltage range comprising a first voltage range and a second voltage range by using pull-up elements operating in the first voltage range and pull-down elements operating in the second voltage range, (Qin, [0023], “The two signals, after passing through a low-voltage logic control module 220, may generate a first input signal Pcon and a second input signal Ncon, which are used for the high-voltage level shill circuit portion 100, and a first complementary signal Pconb which is reversely complementary to the first input signal Pcon and a second complementary signal Nconb which is reversely complementary to the second input signal Ncon.  The above input signals go through a level shill module 10 (including the first level shift module 110 and the second level shift module 120, see FIG. 3 for details) of the level shift circuit, and then high-voltage signals netP and netN are generated, and a high-voltage signal Vout for outputting to the subsequent display assemblies is generated via a drive module 130.”)
	wherein the first level shifter operates in a first voltage range, the second level shifter operates in the second voltage range, and the sum of the first voltage range and the second voltage range is the voltage range of the second logic signal and the third  (Qin, [0023], “The above input signals go through a level shift module 10 (including the first level shift module 110 and the second level shift module 120, see FIG. 3 for details) of the level shift circuit, and then high-voltage signals netP and netN are generated, and a high-voltage signal Vout for outputting to the subsequent display assemblies is generated via a drive module 130.”)
Consider Claim 14:
	Son in view of Qin discloses the level shift circuit of claim 13, wherein: output circuit operates in the third voltage range. (Qin, [0024], [0023], “The above input signals go through a level shill module 10 (including the first level shift module 110 and the second level shift module 120, see FIG. 3 for details) of the level shift circuit, and then high-voltage signals netP and netN are generated, and a high-voltage signal Vout for outputting to the subsequent display assemblies is generated via a drive module 130.”)
Consider Claim 15:
	Son in view of Bandyopadhyay discloses the level shift circuit of claim 13, wherein the output circuit comprises: a first output circuit configured to output the second logic signal; and a second output circuit configured to output the third logic signal. (Qin, [0024], [0023], “The above input signals go through a level shill module 10 (including the first level shift module 110 and the second level shift module 120, see FIG. 3 for details) of the level shift circuit, and then high-voltage signals netP and netN are generated, and a high-voltage signal Vout for outputting to the subsequent display assemblies is generated via a drive module 130.”)

Claim Rejections - 35 USC § 103
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. U.S. Patent Application Publication No. 2013/0300726 A1 in view of Qin et al. U.S. Patent Application Publication No. 2013/0249617 A1 and further in view of Bandyopadhyay et al. U.S. Patent Application Publication No. 2008/0079708 A1 hereinafter Bandyopadhyay.

Consider Claim 11:
	Son in view of Qin discloses the source driver of claim 1, however do not detail further comprising: a first clamping circuit coupled between the multiplexer and the first pad and configured to clamp, to a first voltage range or a second voltage range, a first output signal output to the first pad; and a second clamping circuit coupled between the multiplexer and the second pad and configured to clamp, to the first voltage range or the second voltage range, a second output signal output to the second pad.
	Bandyopadhyay however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to provide a first clamping circuit coupled between the multiplexer and the first pad and configured to clamp, to a first voltage range or a second voltage range, a first output signal output to the first pad; and a second clamping circuit coupled between the multiplexer and the second pad and configured to clamp, to the first voltage range or the second voltage range, a second output signal output to the second pad. (Bandyopadhyay, [0030], “But it also includes a pair of clamps 108 and 110 which may be active clamps, clamp the gates 84a, 88a, FIG. 6, of the PMOS cross-coupled switch 106, FIG. 6, so that instead of going to ground in each case the gate is pulled down to a lower level but within 4 volts or less of the 6 volt Vc so that the breakdown voltage is not exceeded.  ”)
	It therefore would have been obvious to provide an output circuit for clamping the signals as this was a known technique in view of Bandyopadhyay and would have been utilized for the known purpose of so that instead of going to ground in each case ( Bandyopadhyay, [0030])

Consider Claim 12:
	Son in view of Qin in view of Bandyopadhyay discloses the source driver of claim 11, wherein each of the first and second clamping circuits comprises: first and second diodes coupled in series; and third and fourth diodes coupled in series. (Bandyopadhyay, [0030], “But it also includes a pair of clamps 108 and 110 which may be active clamps, clamp the gates 84a, 88a, FIG. 6, of the PMOS cross-coupled switch 106, FIG. 6, so that instead of going to ground in each case the gate is pulled down to a lower level but within 4 volts or less of the 6 volt Vc so that the breakdown voltage is not exceeded.  ”)

Allowable Subject Matter
Claim 5, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Depending claims 6-9 and 17-20 would be allowable pending claims 5 and 16 are incorporated into claim 1 and 13 respectively.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at 
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael J Jansen II/Primary Examiner, Art Unit 2626